—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 23, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board found that claimant, a messenger, was discharged due to the fact that he was absent from work without informing his employer after having been warned on several occasions that he needed to call in when absent. Based on these findings, the Board concluded that claimant’s actions rose to the level of misconduct, thus disqualifying him from receiving unemployment insurance benefits. Under the circumstances, and given the record before us, substantial evidence exists to support the Board’s decision. Although claimant disputes the employer’s version of the facts surrounding *721his dismissal, this merely presented a question of credibility for the Board to resolve.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.